             Case 1:18-cv-12399-FDS Document 6 Filed 01/04/19 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
NATIONAL CONSUMER LAW               )
CENTER,                             )
                                    )
            Plaintiff,              )
                                    )
            v.                      )    Civil Action No. 1:18-cv-12399
                                    )
UNITED STATES DEPARTMENT            )
OF EDUCATION,                       )
                                    )
            Defendant.              )
                                    )

                               FIRST AMENDED COMPLAINT

       1.       Plaintiff National Consumer Law Center brings this action against Defendant the

United States Department of Education to compel compliance with the Freedom of Information

Act (FOIA), 5 U.S.C. § 552, and alleges as follows:

                                JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       3.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

                                            PARTIES

       4.       Plaintiff National Consumer Law Center (NCLC), a non-profit corporation

founded in 1969, assists consumers, advocates, and public policymakers nationwide who use the

powerful and complex tools of consumer law to ensure justice and fair treatment for all,

particularly those whose poverty renders them powerless to demand accountability. NCLC

regularly issues reports, books, and newsletters on consumer issues, including student loan law,
            Case 1:18-cv-12399-FDS Document 6 Filed 01/04/19 Page 2 of 7



which are distributed to consumers, lawyers, academics, and other interested parties. NCLC also

houses the Student Loan Borrower Assistance Project (SLBA), which focuses on providing

information about student loan rights and responsibilities for borrowers and advocates. SLBA

also seeks to increase public understanding of student lending issues and to identify policy

solutions to promote access to education, lessen student debt burdens, and make loan repayment

more manageable. NCLC is incorporated in the Commonwealth of Massachusetts with its

principal place of business located at 7 Winthrop Square, Boston, Massachusetts 02110-1245.

       5.      Defendant United States Department of Education (ED) is a federal agency within

the meaning of FOIA, see 5 U.S.C. § 552(f)(1), and has possession of and control over the

records Plaintiff seeks.

                                            FACTS

NCLC’s FOIA Request

       6.      On October 10, 2017, Plaintiff submitted a FOIA request (Request) to ED seeking

the release of records associated with ED’s arrangements with Maximus Federal Services, Inc.,

or any other party operating in whole or in part under the name Default Resolution Group.

       7.      In connection with this Request, NCLC requested that all fees be waived in

accordance with 5 U.S.C. § 552(a)(4)(A)(iii) and section 4-6.3 of the USPS Handbook AS-353,

because disclosure of the requested information would be in the public interest. Specifically, the

Request explained that the requested information would contribute to public understanding of the

operations of the government, and in particular, ED’s servicing of federal student loans in

default.

       8.      On October 16, 2017, ED acknowledged the Request via electronic mail and

assigned the tracking number 18-00149-F.



                                                2
               Case 1:18-cv-12399-FDS Document 6 Filed 01/04/19 Page 3 of 7



          9.      On November 14, 2017, ED transmitted a letter via electronic mail to NCLC

relating to its Request. The letter acknowledged that “FOIA requires that an agency make a

determination on a FOIA request within 20 working days of receipt of the request,” but notified

NCLC that ED would be unable to meet this deadline “due to the backlog of requests and the

competing demands for the time of staff that are working to respond to [NCLC’s] request.” The

letter further instructed NCLC to “check on the status of [its] request on the Department’s FOIA

Web page” if NCLC did not receive responsive documents within 30 days from receipt of its

letter.

          10.     As acknowledged in its letter, ED was required to make and communicate to

NCLC its determination as to NCLC’s Request within 20 working days of receiving the Request.

5 U.S.C. § 552(a)(6)(A)(i). If “unusual circumstances” applied, ED would have had 30 working

days to make and communicate this determination. Id. § 552(a)(6)(B). ED was then required to

make the records “promptly available.” Id. § 552(a)(3)(A), (a)(6)(C)(i).

          11.     On November 14, 2017, the same day that ED notified NCLC that it would not

meet FOIA’s 20-day determination deadline, ED transmitted a separate letter to NCLC via

electronic mail denying its fee waiver petition. The letter instructed NCLC to submit any appeal

of this denial to ED’s Appeals Office within 90 calendar days of the denial.

          12.     On January 19, 2018, NCLC appealed the fee waiver denial to ED’s Appeals

Office, as instructed. In its appeal, NCLC elaborated on the grounds that disclosure of the

requested information would be in the public interest, thereby meriting a full fee waiver. See 5

U.S.C. § 552 (a)(4)(A)(iii); 34 C.F.R. § 5.33 (setting forth ED fee waiver requirements).

          13.     On February 15, 2018, ED notified NCLC via electronic mail that, because ED

had not completed NCLC’s Request “within the required 20 business day timeframe,” it would



                                                3
           Case 1:18-cv-12399-FDS Document 6 Filed 01/04/19 Page 4 of 7



not charge NCLC for the processing of its Request and therefore there was “no need [for NCLC]

to file an appeal” of the fee waiver denial.

       14.     On August 24, 2018, NCLC called the FOIA Service Center at the telephone

number provided in ED’s letter, to inquire about the Request’s status. The representative

informed NCLC that ED had yet to determine whether ED possessed any of the documents

NCLC had requested. The representative was unable or unwilling to provide an estimated date

on which ED would complete NCLC’s Request. Exh. A (Girón Vives Decl.).

NCLC’s FOIA Complaint

       15.     For several months, the status of NCLC’s Request, according to ED’s FOIA Web

page, read “conducting search.” On November 16, 2018, the status was “reviewing records.” The

Web page provided no estimated date by which ED anticipated it would complete its review of

the records or fulfill the Request.

       16.     When NCLC electronically filed its complaint at 12:51 PM EST on November 16,

2018, thirteen months had passed since ED received NCLC’s Request and ED had not

communicated to NCLC during that time its determination as to NCLC’s Request nor provided

NCLC with any responsive documents.

       17.     Because ED failed to comply with the time limit allotted by statute and regulation

at the time NCLC filed its original complaint, NCLC is deemed to have exhausted its

administrative remedies. 5 U.S.C. § 552(a)(6)(C)(i); 34 C.F.R. § 5.40(c)(1).

ED’S Final Response

        18.    After the original complaint was filed but not yet served, NCLC received a final

response to the FOIA Request from ED consisting of 534 pages of purportedly responsive

documents while withholding certain portions of the documents under FOIA exemptions 4, and



                                                4
          Case 1:18-cv-12399-FDS Document 6 Filed 01/04/19 Page 5 of 7



6. Exh. A (Girón Vives Decl.).

        19.    As to its withholding under exemption 4, ED stated that the withheld information

was proprietary information, which, if disclosed, is likely to cause substantial competitive harm.

       20.     In response to item 3 of the Request, ED stated that it withheld documents

because “Past Performance (evaluations) are Source Selection Sensitive in accordance with FAR

42.l503(4)(d).” There is no FAR 42.1503(4)(d). ED may have meant instead to reference FAR

42.1503(d) which states in part, “The completed evaluation shall not be released to other than

Government personnel and the contractor whose performance is being evaluated during the

period the information may be used to provide source selection information.”

       21.     ED did not indicate that the requested item 3 information was currently being

used to provide source selection information.

       22.     In addition to evaluations, item 3 of the Request requested documents reflecting

any complaints, analysis, and investigation of Maximus and any other party operating in whole

or in part under the name Default Resolution Group and its work for ED’s Default Resolution

Group. To date, ED has not produced any complaints, analysis, or investigations.

       23.     Although ED has produced several modifications to the contract with Maximus

Federal Services, Inc., to date it has not provided the underlying contract which was requested in

NCLC’s Request.

                              FIRST CAUSE OF ACTION
               (FOIA – Failure to Conduct an Adequate Search for Records)

       24.     Pursuant to 5 U.S.C. § 552(a)(6)(C)(i), NCLC has exhausted all administrative

remedies with respect to this FOIA request.

       25.     NCLC has a statutory right under FOIA, 5 U.S.C. § 552(a)(3)(C), to an adequate

search for the records it requested and to the release of any non-exempt records identified in that

                                                 5
          Case 1:18-cv-12399-FDS Document 6 Filed 01/04/19 Page 6 of 7



adequate search. No legal basis exists for ED’s failure to search adequately for the records

NCLC seeks.

                                SECOND CAUSE OF ACTION
                         (FOIA – Failure to Disclose Responsive Records)

       26.       Pursuant to 5 U.S.C. § 552(a)(6)(C)(i), NCLC has exhausted all administrative

remedies with respect to this FOIA request.

       27.       NCLC has a statutory right under FOIA, 5 U.S.C. § 552(a)(3)(A), to the records it

requested, and there is no legal basis for ED’s failure to disclose the unproduced records in full

and the portions of produced records that were withheld under exemption 4 and the Source

Selection Sensitive regulation. FOIA also requires agencies to release “[a]ny reasonably

segregable portion of a record,” 5 U.S.C. § 552(b), and ED has not fulfilled its segregability

obligation.


                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that this Court:

       (1) Declare that ED’s search was inadequate and its withholding of the requested records

              is unlawful;

       (2) Order ED to undertake an additional search for responsive records;

       (3) Order ED to make the requested records available to plaintiff at no cost and without

              delay;

       (4) Award plaintiff its costs and reasonable attorneys’ fees pursuant to 5 U.S.C.

              § 552(a)(4)(E); and

       (5) Grant such other and further relief as this Court may deem just and proper.




                                                 6
         Case 1:18-cv-12399-FDS Document 6 Filed 01/04/19 Page 7 of 7




Dated: January 4, 2019                    Respectfully submitted,

                                          /s/ Persis Yu
                                          Persis Yu, BBO No. 685951
                                          Stuart Rossman, BBO No. 430640
                                          Joanna K. Darcus, BBO No. 601146*
                                          National Consumer Law Center
                                          7 Winthrop Square, 4th Floor
                                          Boston, MA 02110-1245
                                          (617) 542-8010
                                          pyu@nclc.org


                                     * Application to appear pro hac vice forthcoming.




                                      7
